                     Case 1:20-cv-03010-APM Document 36 Filed 11/16/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


              United States of America et al.                  )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cv-3010-APM
                          Google LLC                           )
                            Defendant                          )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          T-Mobile USA, Inc.                                                                                           .


Date:          11/16/2020                                                              /s/ Russell B. Balikian
                                                                                         Attorney’s signature


                                                                                   Russell B. Balikian - 1018417
                                                                                     Printed name and bar number
                                                                                    1050 Connecticut Ave. NW
                                                                                     Washington, DC 20036


                                                                                               Address

                                                                                    rbalikian@gibsondunn.com
                                                                                            E-mail address

                                                                                          (202) 955-8535
                                                                                          Telephone number

                                                                                          (202) 530-9542
                                                                                             FAX number
